        CASE 0:19-cv-02813-DWF-DTS Doc. 29 Filed 12/02/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


KELLY SCHULTZ, individually and on                         Civil No. 19-2813 (DWF/DTS)
behalf of all others similarly situated,

                    Plaintiff,                                ORDER FOR DISMISSAL
                                                               WITHOUT PREJUDICE
v.

NATIONS INFO CORP, a California
Corporation,

                    Defendant.


      Based upon the Stipulation for Dismissal filed by the Parties on October 2, 2020,

(Doc. No. [28]),

      IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE and without costs, disbursements, or attorneys’ fees to either party.


Dated: December 2, 2020                    s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge
